UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            MULLIGAN, FEBBO, and WOLFE
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                          Staff Sergeant CASEY R. WEST
                           United States Army, Appellant

                                    ARMY 20170282

          Headquarters, U.S. Army Fires Center of Excellence and Fort Sill
                      Charles L. Pritchard, Jr., Military Judge
             Lieutenant Colonel Philip M. Staten, Staff Judge Advocate


For Appellant: Major Todd W. Simpson, JA; Captain Augustus Turner, JA.

For Appellee: Lieutenant Colonel Eric K. Stafford, JA.


                                      30 April 2018
                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per Curiam:

       A military judge convicted appellant, pursuant to his pleas, of offenses that
included sexual assault and sexual abuse of a child under the age of sixteen years. 1
The military judge sentenced appellant to a dishonorable discharge, confinement for
fifty-six years, and a reduction to the grade of E-1.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant’s
counsel did not raise any assignments of error. We have considered the matters
personally asserted by appellant pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982) and they lack merit. In part, appellant asserts that the fifteen-year
year sentence approved by the convening authority (CA), as part of the pretrial
agreement, was inappropriately severe.

1
 A military judge sitting as a general court-martial convicted appellant, pursuant to
his pleas, of five specifications of rape of a child and eight specifications of sexual
abuse of a child, in violation of Article 120b of the Uniform Code of Military
Justice, 10 U.S.C. §§ 920.
WEST—ARMY 20170282

       Considering the entire record we do not find appellant’s sentence, as approved
by the convening authority (CA), is inappropriately severe. To the contrary,
considering the heinous nature of appellant’s sexual crimes against a child, the
approved sentence of fifteen years confinement was lenient. 2

                                   BACKGROUND

        The charged offenses arose from appellant’s rape and sexual abuse of a child.
In 2012, appellant began sexually abusing a twelve-year-old child. Appellant forced
the child to perform oral sex on appellant. Appellant also forcefully orally
sodomized the child. Among other sexual acts, appellant touched the child’s
genitalia, her breasts, and forced the child to touch his penis. The sexual abuse
continued on multiple occasions for almost two years until her friend’s family
reported the crimes to law enforcement.

                              LAW AND DISCUSSION

                               Sentence Appropriateness

       The appellant asserts that the portion of his sentence that includes fifteen
years confinement is inappropriately severe and warrants relief under Article 66(c),
UCMJ. We disagree that the sentence is inappropriately severe.

       This court reviews sentence appropriateness de novo. United States v.
Bauerbach, 55 M.J. 501, 504 (Army Ct. Crim. App. 2001) (citing United States v.
Cole, 31 M.J. 270, 272 (C.M.A. 1990)). We “may affirm only such findings of
guilty and the sentence or such part or amount of the sentence, as [we find] correct
in law and fact and determine[], on the basis of the entire record, should be
approved.” UMCJ art. 66(c). “When we conduct a sentence appropriateness review,
we review many factors to include: the sentence severity; the entire record of trial;
appellant's character and military service; and the nature, seriousness, facts, and
circumstances of the criminal course of conduct.” United States v. Martinez, 76 M.J.
837, 841-42 (Army Ct. Crim. App. 2017) (citing United States v. Snelling, 14 M.J.
267, 268 (C.M.A. 1982)). This court has a great deal of discretion in determining
whether a particular sentence is appropriate but we are not authorized to engage in
exercises of clemency. United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).

      Appellant faced a maximum punishment that included life without the
possibility of parole. The adjudged sentence included confinement for fifty-six years.


2
  The court understands there often factors and reasons outside of the record for
approving a lenient sentence cap. This includes the willingness of witnesses to
testify at trial, strength of the evidence, and other legal and evidentiary issues in a
case.


                                            2
WEST—ARMY 20170282

The appellant’s approved sentence by the CA was a reduction to Private E-1,
confinement for fifteen years, and a dishonorable discharge.

        We have given individualized consideration to this particular appellant, the
nature and seriousness of the offenses, appellant’s record of service, the record of
trial, and other matters presented by appellant in extenuation and mitigation (to
include R.C.M. 1105 and 1106 matters). These matters in extenuation and mitigation
included appellant’s deployment to Kuwait. We have also considered the child’s
unsworn statement.

       Finally, we note that Article 66(c), UCMJ, requires us to take into account
that the trial court saw and heard the evidence. The military judge, after considering
all the evidence, sentenced appellant to punishment that included fifty-six years
confinement. Given the nature and seriousness of the offenses, the adjudged
sentence was not outside the range of an appropriate sentence. We hold that the
approved sentence, which includes fifteen years confinement and a dishonorable
discharge, is not inappropriately severe. To the contrary, appellant’s fifteen-year
sentence to confinement was exceedingly lenient.

                                   CONCLUSION

      On consideration of the entire record, to include the issues personally raised
by appellant, we are satisfied the findings are correct in law and fact and that the
sentence is appropriate. Therefore, the findings of guilty and the sentence are
AFFIRMED.


                                       FOR THE
                                       FOR THE COURT:
                                               COURT:




                                       MALCOLM
                                       MALCOLM H.  H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of Court
                                       Clerk of Court




                                          3